10-4238
    Lin v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A077 340 710
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 20th day of November, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    YU FENG LIN,
             Petitioner,

                    v.                                     10-4238
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________
    FOR PETITIONER:               Gary J. Yerman, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Anthony P. Nicastro, Senior
                                  Litigation Counsel; S. Nicole
                                  Nardone, Trial Attorney, Office of
                                  Immigration Litigation, U.S.
                                  Department of Justice, Washington
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED.

    Petitioner Yu Feng Lin, a native and citizen of the

People’s Republic of China (“China”), seeks review of a

September 27, 2010 decision of the BIA dismissing her appeal

from the August 13, 2008 decision of Immigration Judge

(“IJ”) Robert D. Weisel. The BIA found that Lin’s new claim

for asylum based on changed circumstances—specifically, the

birth of her third child—was untimely because she failed to

raise her new claim within a reasonable period of time after

her third child was born.1 See 8 C.F.R. § 1208.4(a)(4)(ii).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We lack jurisdiction to review the agency’s decision

rejecting Lin’s application for asylum as untimely.   See

8 U.S.C. § 1158(a)(3).   Lin argues that the BIA erred by

stating that she raised her new asylum claim for the first



      1
        The BIA also independently rested its decision on
  the fact that Lin only showed changed personal
  circumstances, rather than changed circumstances in
  China. Respondent concedes that basis for the BIA’s
  decision was in error. See 8 U.S.C. § 1158(a)(2)(D); 8
  C.F.R. § 1208.4(a)(4)(i)(B).
                              2
time at a hearing before the IJ on August 13, 2008, rather

than two weeks earlier when she submitted a pre-hearing

supplemental statement to the IJ on July 31, 2008. But that

argument merely quarrels with the agency’s factual findings

and does not raise a question of law over which we might

exercise jurisdiction.    See Xiao Ji Chen v. U.S. Dep’t of

Justice, 471 F.3d 315, 329-32 (2d Cir. 2006); Mendez v.

Holder, 566 F.3d 316, 323 (“[T]he agency does not commit an

‘error of law’ every time an item of evidence is not

explicitly considered or is described with imperfect

accuracy . . . .”). In any case, petitioner’s third child

was born on December 30, 2006; she does not explain why she

waited until July 31, 2008 to raise her changed

circumstances, or why that nineteen-month period of delay

was reasonable. See Matter of T.M.H. & S.W.C., 25 I. & N.

Dec. 193 (B.I.A. 2010).

    For the foregoing reasons, the petition for review is

DISMISSED, and petitioner’s pending motion for a stay of

removal is DENIED as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               3